DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Quayle Action

2.	This application is in condition for allowance except for the following formal matters: 
The objection to the title in specification section. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Information Disclosure Statement

3.	The Information Disclosure Statement dated 02/05/2020 are acknowledged by the Examiner.
Specification

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggests the new title includes terms such as demodulation reference signal, frequency resource, subcarrier spacing and/or integer.

Allowable Subject Matter

5.	Claims 1-20 are allowed.

Reasons for Allowance

6.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… wherein the first sequence subset consists of values allocated to the frequency resource among values of the first DMRS sequence, under an assumption that the first DMRS sequence is allocated in sequence to the carrier along a frequency domain i) based on the first subcarrier spacing K1*fsc and ii) starting with x(0) at a start resource point for the carrier, and wherein the second sequence subset consists of values allocated to the frequency resource among values of the second DMRS sequence, under an assumption that the second DMRS sequence is allocated in sequence to the carrier along the frequency domain i) based on the second subcarrier spacing K2*fsc and ii) starting with y(0) at the start resource point for the carrier…in combination with other limitations recited as specified in claim 1.

In claim 6,… wherein the first sequence subset consists of values allocated to the frequency resource among values of the first DMRS sequence, under an assumption that the first DMRS sequence is allocated in sequence to the carrier along a frequency domain i) based on the first subcarrier spacing K1 *fsc and ii) starting with x(0) at a start resource point for the carrier, and wherein the second sequence subset consists of values allocated to the frequency resource among values of the second DMRS sequence, under an assumption that the second DMRS sequence is allocated in sequence to the carrier along the frequency domain based on the second subcarrier spacing K2*fsc and ii) starting with y(0) at the start resource point for the carrier…in combination with other limitations recited as specified in claim 6.

In claim 11,… wherein the first sequence subset consists of values allocated to the first frequency resource among values of the first DMRS sequence among values of the first DMRS sequence, under an assumption that the first DMRS sequence is allocated in sequence to the carrier along a frequency domain i) based on the first subcarrier spacing K1*fsc and ii) starting with x(0) at a start resource point for the carrier, and wherein the second sequence subset consists of values allocated to the second frequency resource among values of the second DMRS sequence, under an assumption that the first DMRS sequence allocated in sequence to the carrier along the frequency domain i) based on the second subcarrier spacing K2*fsc and ii) starting with y(0) at the start resource point for the carrier…in combination with other limitations recited as specified in claim 11.

In claim 16,… wherein the first sequence subset consists of values allocated to the first frequency resource among values of the first DMRS sequence among values of the first DMRS sequence, under an assumption that the first DMRS sequence is allocated in sequence to the carrier along a frequency domain i) based on the first subcarrier spacing K1*fsc and ii) starting with x(0) at a start resource point for the carrier, and wherein the second sequence subset consists of values allocated to the second frequency resource among values of the second DMRS sequence, under an assumption that the first DMRS sequence allocated in sequence to the carrier along the frequency domain i) based on the second subcarrier spacing K2*fsc and ii) starting with y(0) at the start resource point for the carrier…in combination with other limitations recited as specified in claim 16.

The first closest prior art of record is NOH et al, US 2016/0360518 as cited in the IDS 02/05/2020) hereafter NOH. NOH [0005] discloses the first uplink control channel is a product of a first sequence and an uplink control information, the second uplink control channel is a product of a second sequence and the uplink control information, and the demodulation 

The second closest prior art of record is Zhang et al, US 2016/0352551 as cited in the IDS 02/05/2020) hereafter Zhang. Zhang [0134] discloses selecting a new subcarrier spacing that is an integer multiple of the base subcarrier spacing. Zhang does not explicitly disclose wherein the first sequence subset consists of values allocated to the first frequency resource among values of the first DMRS sequence among values of the first DMRS sequence, under an assumption that the first DMRS sequence is allocated in sequence to the carrier along a frequency domain i) based on the first subcarrier spacing K1*fsc and ii) starting with x(0) at a start resource point for the carrier, and wherein the second sequence subset consists of values allocated to the second frequency resource among values of the 

The third closest prior art of record is Ouchi et al, US 2014/0198747 (as cited in the IDS 02/05/2020) hereafter Ouchi. Ouchi discloses the mobile station apparatus generates a demodulation reference signal sequence (DMRS) signal sequence on the basis of the information on the cyclic shift (CS) for the DMRS and the orthogonal cover code (OCC) that the base station apparatus notifies using the downlink control information (DCI) format, and transmits the generated DMRS signal sequence based on the frequency offset hopping pattern determined on the basis of the information indicating the CS for the DMRS and the OCC. Ouchi does not explicitly disclose wherein the first sequence subset consists of values allocated to the first frequency resource among values of the first DMRS sequence among values of the first DMRS sequence, under an assumption that the first DMRS sequence is allocated in sequence to the carrier along a frequency domain i) based on the first subcarrier spacing K1*fsc and ii) starting with x(0) at a start resource point for the carrier, and wherein the second sequence subset consists of values allocated to the second frequency resource among values of the second DMRS sequence, under an assumption that the first DMRS sequence allocated in sequence to the carrier along the frequency domain i) based on the second subcarrier spacing K2*fsc and ii) starting with y(0) at the start resource point for the carrier (as disclosed in claims 1, 1, 11 and 16).

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.	This application is in condition for allowance except for the following formal matters: 
The objection to the title in specification section. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).




8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469